Citation Nr: 1308453	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a seminoma of a testicle, status post orchiectomy.

3.  Entitlement to service connection for a kidney disorder, to include a symptom of swelling of the legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to September 1968 and from January 1969 to November 1971.  He had additional service in the Naval Reserves subsequent to November 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2013, the Veteran's representative submitted additional medical evidence and waived agency of original jurisdiction consideration of such evidence.  38 C.F.R. § 20.1304(c) (2012).

The issues of entitlement to service connection for a seminoma of a testicle, status post orchiectomy, and a kidney disorder, to include a symptom of swelling of the legs, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

A bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where chronicity of certain diseases, such as organic diseases of the central nervous system, is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Analysis

Hickson element (1), current disability, has been met.  The medical evidence shows a diagnosis of bilateral hearing loss disability for VA purposes.  Thus, the question is whether his current hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to Hickson element (2), the Veteran served on active duty as an aviation electronics technician and claims in-service noise exposure from working around jet airplanes during active duty and in the Naval Reserves.  The Board will concede that the appellant had in-service noise exposure.

Turning to Hickson element (3), medical nexus, there is conflicting medical nexus evidence.  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The February 2007 VA examiner opined that it is less likely than not that the Veteran's hearing loss is due to excessive noise exposure in service.   The examiner's basis was that the appellant had normal hearing on a discharge hearing examination in 1968.  That examination, however, was done in conjunction with the claimant's discharge from the Naval Reserves prior to his period of active duty.  

A September 2005 VA audiological consult showed that the audiologist opined that it is at least as likely as not that the Veteran's hearing loss is related to in-service noise exposure.  That audiologist, however, did not review the appellant's service treatment records and indicated that his claims file should be reviewed.

Likewise, a private audiologist in a December 2012 statement opined that it is as likely as not that the Veteran's hearing loss can be attributed to intense noise conditions during his military service.  That audiologist was aware of the appellant's Naval Reserves noise exposure, but that audiologist did not review the appellant's claim file, to include his service treatment records.

Given that the VA examiner that rendered the negative opinion relied on a pre-active-duty examination and given that the VA and private treating audiologists that rendered positive opinions did not review the Veteran's claims file, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.  Accordingly, Hickson element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for bilateral hearing loss.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.






REMAND

The Veteran asserts that he has a kidney disorder, to include a symptom of swelling in the legs, due to exposure to jet fuel, including the fumes; exposure to diesel fuel, including the fumes; and cleaning solvents, to include possibly dimethylformamide.  He also asserts that his seminoma of a testicle, status post orchiectomy, is related to these exposures.  VA treatment records reflect that the claimant has had edema.  The Veteran has not been examined, and the nature of his kidney disorder and the etiologies of his possible kidney disorder and seminoma are not known.  Therefore, a VA examination is necessary.

The RO last obtained VA treatment records in May 2008.  Any additional records from the Sacramento VA Medical Center and the Mare Island and Martinez VA outpatient clinics should be obtained.  

Finally, the RO last asked the Veteran to identify treatment for the two disorders in February 2007.  The AMC should afford the appellant another opportunity to identify treatment for the two disorders.

Accordingly, the case is REMANDED for the following action:
 
1.  The AMC should ask the Veteran to identify all treatment for seminoma and his kidney disorder, to include swelling of the legs.  The AMC should attempt to obtain any identified records.  Regardless of the claimant's response, the AMC should obtain all records from the Sacramento VA Medical Center and the Mare Island and Martinez VA outpatient clinics since May 2008.  Any records obtained pursuant to the foregoing should be associated with the Veteran's claims folder.

2.  Thereafter, the Veteran is to be afforded a VA medical examination to ascertain the nature and etiology of his seminoma.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  

Following the examination, the examiner is to address the following with full supporting rationales:

Accepting that the Veteran was exposed to jet fuel, including the fumes; exposure to diesel fuel, including the fumes; and cleaning solvents, to include possibly dimethylformamide, the examiner must opine whether there is a 50 percent or greater probability that his seminoma is related to active service, to include exposure during active duty and Naval Reserve service.  

A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be afforded a VA medical examination to ascertain the nature and etiology of any kidney disorder and swelling of the legs.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  

Following the examination, the examiner is to address the following with full supporting rationales:

Accepting that the Veteran was exposed to jet fuel, including the fumes; exposure to diesel fuel, including the fumes; and cleaning solvents, to include possibly dimethylformamide, the examiner must opine whether there is a 50 percent or greater probability that any kidney disorder and any disorder manifested by swelling of the legs are related to active service, to include exposure during active duty and Naval Reserve service.  

A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  
 
5.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

6.  Thereafter, the AMC must readjudicate the issues of remaining on appeal.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


